Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
	For claims 15, 17, 18, 20-23, 25-28, the processor (310 Figure 4), and transceiver (320 Figure 4) of the terminal device and the processor (510 Figure 6), transceiver (520 Figure 6) of the network device configured  to perform a particular action (e.g. to determine) is being interpreted to actually performing the action on the specified component (e.g. determining on the processor).
	For claims 4, 5, 18, 20, 22, to pend or pending a signaling a bearer is interpreted to be caching or storing the signal bearer in a buffer as disclosed in [0003] of the Specification such that the signal bearer is in an inactive state. This wording of pend/pending is outside of typical usage, so Applicant may wish to make it more clear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 10, 15, 23-28 are rejected under 35 U.S.C. 102 as being anticipated by Jung et al. (US 2016/0037579 hereafter Jung).
 
For claims 1, 15, Jung discloses determining, when ([0060] in case of reaching) a number of retransmission times of a protocol data unit (PDU) of a radio link control (RLC) layer (maximum retransmission of RLC PDU [0060]) is greater than or equal to a maximum number of retransmission times (reaching the maximum retransmission  and a radio link fault (RLF) is triggered ([0061] RFL occurs), a type of a cell group (dual connectivity [0007] with small cell/base station 1060 Figure 10 SCG [0049]) corresponding to the PDU (S410 Figure 4 detect RLF for small cell [0077]), the cell group (small cell SCG) corresponding to the PDU ([0070] retransmission of small cell PDU) including at least one of a first-type cell group ([0070] small cell) and a second-type cell group (master cell group MCG [0049]), and a type of the first-type cell group being different from a type of the second-type cell group (primary MCG vs secondary SCG [0049]); and processing the RLF according to the type of the cell group corresponding to the PDU (Figure 4 [0072] radio link failure of small cell).

Particularly for claim 15, Jung discloses a terminal device (10 UE Figure 1) comprising a processor (1020 Figure 10).
 
For claim 9, 23  Jung discloses wherein the processing the RLF (SCG-RLF S410 Figure 4) according to the type of the cell group (small cell) corresponding to the PDU comprises: releasing or re-establishing (S440 Figure 4) a radio resource control (RRC) connection of the second-type cell group (RRC Connection Reconfiguration S440 Figure 4 from MCG[0049]) if the cell group corresponding to the PDU is the second-type cell group (small cell RLF S410 Figure 4). 

For claim 10, 24, Jung discloses wherein the first-type cell group is a secondary cell group (SCG) (small cell secondary cell group SCG [0049], and the second-type cell group is a master cell group (MCG) (master base station master cell group MCG [0049]). 

For claim 25, Jung discloses terminal device configured to receive configuration information sent by a network device (S440 RRC Connection Reconfiguration Message Figure 4), the processor is configured to: determine the type of the cell group ([0016] reconfiguration message include secondary serving cell deconfiguration information) corresponding to the PDU according to the configuration information ([0080] small cell Info which include a SmallCellID sent by the RLF indicator S420 Figure 4 as part of the small cell deconfiguration information [0016]). 

For claim 26, Jung discloses receive a radio resource control (RRC) signaling (S440 Figure 4) sent by the network device (macro base station Figure 4), the RRC signaling including the configuration information ([0016] secondary serving cell deconfiguration information based on RLF indicator S420 which includes SmallCell ID [0080]).

For claim 27, Jung discloses network device (macro base station Figure 4) comprising: a processor (1050 Figure 10), configured to generate configuration information (S440 Figure 4), the configuration information (S440 Figure 4) being used for determining, by a terminal device (UE Figure 4), a type of a cell group (secondary cell)  corresponding to a protocol data unit (PDU) ([0080] small cell info which includes a SmallCell ID sent by the RLF indicator S420 Figure 4 as part of the small cell , causing the terminal device to process a radio link fault (RLF) (S410 Figure 4) according to the type of the cell group (small cell) corresponding to the PDU when a number of retransmission times of the PDU is greater than or equal to a maximum number of retransmission times (maximum retransmission of RLC PDU [0060]) and the RLF is triggered ([0061] RFL occurs), wherein the cell group corresponding to the PDU includes a first-type cell group ([0070] small cell) and a second-type cell group (master cell group MCG [0049]), and a type of the first-type cell group is different from a type of the second-type cell group (primary MCG vs secondary SCG [0049]); and a transceiver (1035, 1040 Figure 10), configured to send the configuration information to the terminal device (RRC connection reconfiguration message to UE 100 Figure 10).

For claim 28, Jung discloses sending a radio resource control (RRC) signaling to the terminal device (S440 Figure 4), the RRC signaling including the configuration information (small cell deconfiguration information [0016]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 16-18,  are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of R2-1707340 (“Reaching maximum number of RLC retransmission with PDCP duplication” LG 3GPP TSG-RAN WG2 NR Ad Hoc #2 27th -29th June 2017). 

For claim 2, 16, 17,  Jung discloses wherein when the number of retransmission times of the PDU is greater than or equal to the maximum number of retransmission times (retransmission of RLC PDU [0060] reaching a maximum number [0061]) and the RLF is triggered (RLF occurs [0061]) and the processing the RLF (SCG-RLF S410, S420 Figure 4) according to the type of the cell group (SCG-RLF) corresponding to the PDU (detect maximum retransmission [0060]) comprises: reconfiguring a radio resource control (RRC) connection (S430 deconfigure Figure 4) of the first-type cell group  if the cell group corresponding to the PDU is the first-type cell group (SCG [0070] UE monitors retransmission of RLC PDU to the small cell). 

Jung does not explicitly teach the reconfiguration of the SCG when a data duplication function of a packet data convergence protocol (PDCP) layer is in an activated state.
However, R2-1707340 in the same field of dual connectivity wireless communication, discloses wherein when the number of retransmission times of the PDU is greater than or equal to the maximum number of retransmission times (section 2 retransmission of RLC reaches a maximum) and the RLF is triggered (SCG-RLF triggered section 2), a data duplication function of a packet data convergence protocol (PDCP) layer is in an activated state (section 2 proposal: when PDCP duplication is configured UE triggers SCG-RLF), and the processing the RLF according to the type of the cell group (SCG-RLF) corresponding to the PDU comprises: reconfiguring a radio resource control (RRC) connection of the first-type cell group (section 2 page 1 SCG-RLF only reconfigures SCG configuration) if the cell group corresponding to the PDU is the first-type cell group (section 2 page 1 if SCG-RLC entity trigger SCG-RLF).
It would have been obvious to one of ordinary skill in the art to adopt R2-1707340’s teaching of SCG-RLF processing when PDCP duplication is active with the main purpose of providing better reliability (section 2 page 1). 

For claim 4, 18, Jung and R2-1707340 discloses pending a signaling radio bearer (SRB) ([0045 Jung] SRB used for RRC messages) of the first-type cell group , and restoring an SRB of the second-type cell group (RRC signaling S540 Figure 5 Jung); and sending, on the SRB of the second-type cell group (master base station MCG S540 Figure 5 Jung), RRC reconfiguration information (RRC connection reconfiguration message S540 Figure 5 Jung) of the first-type cell group (macro base station Figure 5) to a network device (UE Figure 5). 

Claims 5, 19, 20, 21, 22, are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Vrzic et al. (US 2018/0367288 hereafter Vrzic). 

For claim 5, 19, 20, Jung discloses wherein when the number of retransmission times of the PDU is greater than or equal to the maximum number of retransmission times (retransmission of RLC PDU [0060] reaching a maximum number [0061]) and the RLF is triggered (RLF occurs [0061]), and the processing the RLF (SCG-RFL S410, S420 Figure 4) according to the type of the cell group (SCG-RLF) corresponding to the PDU (detect maximum retransmission [0060]).
Jung does not discloses a data duplication function of a packet data convergence protocol (PDCP) layer is in an inactivated state. 
However, Vrzic, in the same field of dual connectivity wireless communication discloses, a first-type cell group (small cell [0070] secondary RAN node) and a second-type cell group (macro cell [0070] master RAN node) triggering a radio link fault ([0080] event trigger for duplication), a data duplication function ([0072] for both DRBs and SRBs) of a packet data convergence protocol (PDCP) layer ([0071] protocol stack) is in an inactivated state ([0073] deactivated packet duplication)  comprises: pending a data radio bearer (DRB) of the first-type cell group (deconfigure small cell S530 Figure 5 Jung [0084 Vrzic] MgNB-only) and restoring a DRB (user data to UE [0045 Jung]) of the second-type cell group (S540 reconfiguration from macro base station Figure 5 Jung) if the cell group corresponding to the PDU is the first-type cell group (event trigger for SgNB [0084]) ; and sending the PDU to a network device on the DRB of the second-type cell group ([0085 Jung] UE instructed not to use small cell any longer).
It would have been obvious to one of ordinary skill in the art to adopt Vrzic’s method of turning off data duplication due to event triggers in combination with Jung’s method of processing SCG-RLF to control packet duplication to meet reliability requirements [0007 Vrzic]. 

For claim 21, Jung discloses reconfigure a radio resource control (RRC) connection of the first-type cell group (S430 deconfigure and S440 RRC reconfiguration of MCG Figure 4). 

For claim 22, Jung and Vrzic discloses pend a signaling radio bearer (SRB) of the first-type cell group (Jung S430 Figure 4 deconfigure small cell), and restore an SRB of the second-type cell group (RRC connection reconfiguration message S440 Figure 4 Jung); and send, on the SRB of the second-type cell group (RRC to MCG Jung , RRC reconfiguration information of the first-type cell group to the network device (Jung S420 Figure 4 small cell RLF).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BASIL MA/Examiner, Art Unit 2415